     Case 15-42604          Doc 105-1       Filed 01/30/20 Entered 01/31/20 13:08:01            Desc Notice
                                                    Page 1 of 1
Form ntc

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604


                                                  Case No.: 15−42604
                                                      Chapter: 13
                                               Judge: Donald R. Cassling

In Re:
   Geoffrey Laurence Gephart                                  Janelle Marie Gephart
   aka Geoffrey L Gephart                                     aka Janelle M Gephart
   3952 E. Prescott Drive                                     3952 E. Prescott Drive
   Chandler, AZ 85249                                         Chandler, AZ 85249
Social Security / Individual Taxpayer ID No.:
   xxx−xx−1408                                                xxx−xx−1481
Employer Tax ID / Other nos.:


                                                        NOTICE



To the Debtor(s), Creditors, and other Parties in Interest:

Pursuant to the Court's Order entered on January 30, 2020, the Order Granting Trustee's Motion to Dismiss for
Failure to Make Plan Payments of January 9, 2020 is vacated.




                                                              FOR THE COURT


Dated: January 31, 2020                                       Jeffrey P. Allsteadt , Clerk
                                                              United States Bankruptcy Court
